Exhibit 99.1 Brookfield Residential Properties Inc. News Release Investors, analysts and other interested parties can access Brookfield Residential’s 2013 results, corporate profile, and annual report on our website at www.brookfieldrp.com. The 2013 year end results conference call and webcast will be held on February 12, 2014 at 11 a.m. (EST). Dial 1.800.319.4610 toll free in North America or 1.604.638.5340 for overseas calls. The call will also be available via webcast live at www.brookfieldrp.com. The recorded conference call replay can be accessed until March 13, 2014 by dialing 1.800.319.6413 or 1.604.638.9010 and using code 1231#. BROOKFIELD RESIDENTIAL REPORTS 2 Brookfield Residential’s 2013 income before income tax increased 33% when compared to 2012. Financial results highlights during fiscal 2013 included the following: § $142 million in net income, up from $93 million in 2012; § 12% increase in single family lot closings to 2,402 units in 2013; § 23% increase in home deliveries to 2,216 units in 2013; § $442 million of backlog value, up 23% from 2012. Calgary, Alberta, February 11, 2014 – Brookfield Residential Properties Inc. (BRP: NYSE/TSX) today announced its financial results for the three and twelve months ended December 31, 2013. The results are based on U.S. Generally Accepted Accounting Principles (U.S. GAAP). Performance and Financial Highlights Three months ended December 31 Twelve months ended December 31 (US$ millions, except per share amounts) Total revenue $ Income before income taxes 90 65 Income tax expense (7
